Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              DETAILED ACTION

Claims 1-20 received on 05/11/2020 have been examined.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-12, 15, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 19, 4-5, 7, 10-11, 20, 17,14, 12 and 14 of U.S. Patent No US 10,667,183 B2.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because as demonstrated, the independent claims 1, 10 and 17 of Patent 10,667,183 B2 disclose all the features of claims 1, 11-12 of the instant application with minor obvious variations such as eliminating the synchronization signals being discovery signals. 


Thus, it would have been obvious to one of ordinary skill in the art having the claims s 1-3, 19, 4-5, 7, 10-11, 20, 17, 14, 12 and 14 of U.S. Patent No US 10,667,183 B2 to modify the claims to achieve the features of claims 1-8, 10-12, 15, 17 and 19 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-8, 10-15, 17-19 are rejected under 35 U.S.C 103 as being unpatentable over ROSA et al. (US 2016/0037402) in view of PARK et al. (US 2017/0367059).

As of claim 1, ROSA discloses a resource configuration method for handover, comprising: determining, by a first network node, handover resource pool configuration information with a second network node (ROSA, in [Fig.2] [0074] [0081][0086] discloses the eNB A 30 (=first network node) receives the resource pool #1 from the eNB B 20 (= second network node) to be used for a handover);

sending, by the first network node, the handover resource pool configuration information to a mobile station (ROSA, para [0091] [Fig.3] S30 shows the source eNB (=first network node) assigns communication resources to the UE 10); and
sending, by the first network node, first indication information to the mobile station (ROSA, para [0063] discloses the source eNB (=first network node) sends a handover command by means of instruction (corresponds to indication) to the UE), the first indication information indicating the mobile station to communicate with another mobile station via a handover resource in the handover resource pool (ROSA, para [0063] discloses the source eNB instructs to the UE which resources are to be used when accessing the new target cell). 
ROSA’s reference discloses first network node selects and assigns to the UE, a set of communication resources from the pool (e.g. pool #1 of FIG. 2) but does not explicitly teach the first network node sends handover resource pool sending, by the first network node, the handover resource pool configuration information to a mobile station (Park para [0027] [0364] discloses the first eNB (=first network node) sends a control message including resource pool configuration information to a UE and Park discloses the mobile station to communicate with another mobile station (Park Fig.11 shows UE communicate with another UE at step S1140).
Therefor It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine sending the handover resource configuration information to a mobile station as taught by ROSA with sending the handover resource pool configuration information to a mobile station as taught by PARK in order for minimizing latency due to communication interruption as taught by PARK in para [0004].

As of claim 10, ROSA discloses resource configuration method for handover, comprising: acquiring, by a mobile station, handover resource pool configuration information sent by a first network node (ROSA, para [0091] [Fig. 3] S30 shows the UE 10 acquire communication resources form the source eNB (=first network node) ;
receiving, by the mobile station, first indication information sent by the first network node (ROSA, para [0063] discloses UE receives a handover command by means of instruction (which corresponds to indication) form the source eNB (=first network node), the first indication information indicating the mobile station to use a handover resource in a handover resource pool (ROSA, para [0063] 
communicating, by the mobile station, with another mobile station via the handover resource according to the first indication information (ROSA, para [0093] [Fig. 3] discloses when receiving the information regarding the set of communication resources assigned to the UE, it starts the handover in the new target cell with assigned resources).
ROSA’s reference discloses mobile station acquire a set of communication resources from the pool (e.g. pool #1 of FIG. 2) sent by the first network node but does not explicitly teach that mobile station acquire handover resource pool configuration information. However PARK reference discloses acquiring, by a mobile station, handover resource pool configuration information sent by a first network node (Park para [0027] [0364] discloses UE receives a control message from the first eNB (=first network node) including resource pool configuration information); park also explicitly discloses communicating, by the mobile station, with another mobile station via the handover resource (Park [Fig.11] shows UE communicate with another UE at step S1140).

Therefor It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine sending the handover resource configuration information to a mobile station as taught by ROSA with sending the handover resource pool configuration information to a mobile station as 

As of claim 17, ROSA discloses a mobile station, comprising: a processor; a memory for storing a set of instructions executable by the processor; and a receiver, wherein when the instructions are executed by the processor, the processor is configured to control the receiver to: 
acquire handover resource pool configuration information sent by a first network node (ROSA, para [0091] [Fig. 3] S30 shows the UE 10 acquire communication resources form the source eNB (=first network node);
receive first indication information sent by the first network node (ROSA, para [0063] discloses UE receives a handover command by means of instruction (which corresponds to indication) form the source eNB (=first network node), the first indication information indicating the mobile station to use a handover resource in a handover resource pool (ROSA, para [0063] discloses UE is instructed by the source eNB (=first network node) which resources are to be used when accessing the new target cell); and 
the processor is further configured to communicate with another mobile station via the handover resource according to the first indication information received by the receiver (ROSA, para [0093] [Fig. 3] discloses when receiving the information regarding the set of communication resources assigned to the UE, it starts the handover in the new target cell with assigned resources).
acquire handover resource pool configuration information sent by a first network node (Park para [0027] [0364] discloses UE receives a control message from the first eNB (=first network node) including resource pool configuration information); park also explicitly discloses communicate with another mobile station via the handover resource (Park [Fig.11] shows UE communicate with another UE at step S1140).

Therefor It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine sending the handover resource configuration information to a mobile station as taught by ROSA with sending the handover resource pool configuration information to a mobile station as taught by PARK in order for minimizing latency due to communication interruption as taught by PARK in para [0004].

As of claim 2, rejection of claim 1 cited above incorporated herein, in addition modified ROSA-PARK discloses determining, by the first network node, the handover resource pool configuration information with the second network node comprises: performing, by the first network node, coordination with the second network node through an interface between the first network node and the second network node to determine the handover resource pool configuration information (See 

As of claims 3,15 and 19, rejection of claims 1, 10 and 17 cited above incorporated herein, in addition ROSA does not explicitly disclose but PARK disclose configuration information on the handover resource in the handover resource pool comprises at least one of:  location information of a physical time-frequency resource block, modulation and coding scheme information, configuration information of a reference signal or antenna configuration information (PARK, [0336]-[0337] frequency/time resources (e.g., resource pool configuration); here PARK is applied for the first alternative).

Therefor It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the handover resource configuration information as taught by ROSA with the handover resource pool configuration information as taught by PARK in order for minimizing latency due to communication interruption as taught by PARK in para [0004].

As of claim 4, rejection of claim 1 cited above incorporated herein, in addition ROSA does not explicitly disclose but PARK disclose sending, by the first network node, the handover resource pool configuration information to the mobile station comprises: when the mobile station accesses to the first network node, sending the handover 

Therefor It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the handover resource configuration information as taught by ROSA with the handover resource pool configuration information after determining that mobile station will be handed over form first to second network node as taught by PARK in order for minimizing latency due to communication interruption as taught by PARK in para [0004], 

As of claim 5, rejection of claim 1 cited above incorporated herein, in addition modified ROSA-PARK discloses sending, by the first network node, the first indication information to the mobile station comprises: when it is determined that the mobile station will be handed over from the first network node to the second network node (ROSA, para [0060] discloses based on the measurement report, first network sending the first indication information to the mobile station (ROSA para [0063] discloses the source eNB sends a handover command to the UE and instructs which resources are to be used when accessing the new target cell). 

As of claim 6, rejection of claim 5 cited above incorporated herein, in addition modified ROSA-PARK discloses before sending the first indication information to the mobile station, the method further comprises: determining whether the mobile station will be handed over from the first network node to the second network node according to a moving trajectory of the mobile station; or determining whether the mobile station will be handed over from the first network node to the second network node according to strength of a measurement signal reported by the mobile station; or determining whether the mobile station will be handed over from the first network node to the second network node according to the moving trajectory and moving speed of the mobile station (ROSA para [0057] discloses source eNB determines that the UE will be handed over to the target eNB based on the best communication quality (=strength of a measurement signal) of the target eNB; here ROSA is applied for the second alternative).

As of claims 7 and 12, rejection of claims 1 and 10 cited above incorporated herein, in addition modified ROSA-PARK discloses the first indication information is indicated by one or more reserved information bits of physical-layer control signaling; or the first indication information is indicated by a new allocated Radio Network Temporary Identity (RNTI); or the first indication information is indicated by a new physical-layer 

As of claim 8, rejection of claim 1 cited above incorporated herein, in addition modified ROSA-PARK discloses performing, by the first network node, coordination with at least one other network node to send downlink data to the mobile station, wherein the first network node and the at least one other network node use completely the same or completely different physical resource configuration information to send the downlink data to the mobile station (Park, para [0024] eNBs use different D2D resource pools; here PARK is applied for the second alternative).

As of claims 11 and 18, rejection of claims 10 and 17 cited above incorporated herein, in addition modified ROSA-PARK discloses acquiring, by the mobile station, the handover resource pool configuration information sent by the first network node comprises: when the mobile station accesses to the first network node, receiving the handover resource pool configuration information sent by the first network node; or after the mobile station accesses to the first network node, receiving the handover resource pool configuration information sent by the first network node; or responsive to the condition that the mobile station will be handed over from the first network node to a second network node, receiving the handover resource pool configuration information sent by the first network node (PARK, in para [0021] [0027] [0327]  

As of claim 13, rejection of claim 10 cited above incorporated herein, in addition modified ROSA-PARK discloses communicating with another mobile station comprises: receiving, by the mobile station, first data sent by another mobile station via the handover resource; and/or, sending, by the mobile station, second data to another mobile station via the handover resource (See Park [Fig.11] S1140).

As of claim 14, rejection of claim 10 cited above incorporated herein, in addition modified ROSA-PARK discloses the mobile station is synchronized with the first network node, or there is a second fixed timing offset value between the mobile station and the first network node (Park, para [0061] discloses the UE performs synchronization with an eNB).

Allowable Subject Matter
Claims 9, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if the Applicant overcomes the double patenting rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.